Citation Nr: 1629379	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  09-48 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an evaluation in excess of 50 percent from August 8, 1998 to December 10, 2001, and in excess of 70 percent from December 10, 2001 to February 5, 2002 for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation due to service-connected disability (TDIU) prior to February 5, 2002.


REPRESENTATION

Veteran represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a November 1998 rating decision, the RO denied a rating in excess of 10 percent for PTSD.  A September 2001 Board decision granted a 30 percent rating, and no more, for PTSD.  The Veteran appealed the Board's denial of a rating in excess of 30 percent to the Court of Appeals for Veterans Claims (Court).  In January 2002, the Court granted a Joint Motion for Remand (JMR), vacating the Board's denial of a rating in excess of 30 percent, and remanding the matter to the Board.

In a July 2002 rating decision, the RO awarded a 70 percent rating for PTSD and TDIU, both from February 5, 2002.  The Veteran, through his representative, withdrew the issue of entitlement to a rating in excess of 70 percent from February 5, 2002.  In a January 2013 letter, the Board acknowledged that the issue of entitlement to a rating in excess of 30 percent prior to February 5, 2002 remained on appeal, and was perfected for Board review.

A May 2013 Board decision granted a 50 percent rating, and no more, for PTSD for the period prior to February 5, 2002.  The Veteran appealed the Board's denial of a rating in excess of 50 percent to the Court.  In February 2014, the Court granted a JMR, vacating the Board's denial of a rating in excess of 50 percent for the period prior to February 5, 2002, and remanding the matter to the Board.

A January 2015 Board decision denied a PTSD evaluation in excess of 50 percent from August 8, 1998 to December 10, 2001, and granted a 70 percent (and no more), from December 10, 2001 to February 5, 2002.  The Veteran appealed the Board's decision to the Court, which granted in August 2015 a JMR to vacate that decision as it pertained to the PTSD claim.

It is noted that the January 2015 Board decision included the issue of entitlement to TDIU prior to February 5, 2002.  This matter was remanded to the RO for consideration in light of the grant of increased benefits for PTSD.  The Board directed that the RO conduct any additional development deemed appropriate and readjudicate the TDIU claim prior to February 5, 2002, de novo.  The record shows that the RO denied the claim and issued a Supplemental Statement of the Case (SSOC) in this matter in August 2015, noting that the Veteran had failed to provide information on VA Form 21-8940 as previously requested by letters dated in September 2013 and January 2014 regarding employment.  The TDIU claim has not been before the Court and has not been administratively re-certified to the Board.  However, because "certification" of an appeal to the Board is an administrative function and neither confers nor deprives the Board of jurisdiction of an issue, the Board may determine its own jurisdiction. See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.35, 20.203.  In this regard, the Board finds that the action directed by the May 2013 and January 2015 remands were completed, and no further action has been taken by the RO in this matter since the August 2015 SSOC (roughly 10 months), the Board finds that it is appropriate to take jurisdiction over the TDIU issue at this time.  As such, the TDIU issue is included above.

Lastly, the record shows that the Veteran revoked representation by a private attorney in favor of the agent, Teena Petro, in January 2016.  See VBMS - Power of Attorney, VA Form 21-22 (January 2016).

The issue of entitlement to a total disability evaluation prior to February 5, 2002 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From August 8, 1998 to December 10, 2001, the evidence does not more nearly reflect occupational and social impairment with deficiencies in most areas due to the severity, frequency, and duration of psychiatric symptoms presented by the Veteran.
2.  From December 10, 2001 to February 5, 2002, the evidence does not more nearly reflect total occupational and social impairment due to psychiatric symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for PTSD from August 8, 1998 to December 10, 2001 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an evaluation in excess of 70 percent for PTSD from December 10, 2001 to February 5, 2002 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

VA's duty to notify was satisfied by letter dated in March 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA confirmed that there are no available records from the Social Security Administration (SSA) in connection with an application for benefits prior to March 2002.  The matter of the unavailability of SSA records was comprehensively addressed in the Board's January 2015 decision.  Moreover, the Veteran's private attorney (before representation was revoked) did not provide any SSA records following the most recent JMR notwithstanding that he was afforded additional time, at his request, to provide such records before the case was provided to the undersigned Veterans Law Judge (VLJ).

VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

The Board observes that additional VA treatment records were received after the last August 2015 supplemental statement of the case (SSOC).  However, they are not relevant to the periods on appeal and a remand for another SSOC is not warranted.

It is noted that the TDIU claim was previously remanded by the Board for additional development.  Although the requested actions were completed, the Board finds that additional action is required in that matter as addressed in the remand portion of the decision below.

Accordingly, the Board will address the merits of the claim.




II.  Evaluations

The Veteran seeks an evaluation in excess of 50 percent from August 8, 1998 to December 10, 2001, and in excess of 70 percent from December 10, 2001 to February 5, 2002 for PTSD.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The recent JMR in this matter reflects that the Board's January 2015 decision failed to provide adequate reasons and bases for its findings and conclusions:

(1) For the period from August 8, 1998 to December 9, 2001:  The Board had not explained why a 70 percent evaluation is not more nearly shown by the a GAF score of 42 shown on a January 1999 psychiatric evaluation and the examiner's statement that the Veteran "demonstrate[d] significant impairment in terms of anxiety symptoms and flashbacks, and problems with mood" and "has a great deal of impairment in terms of relationships even within his family as well as beyond his family."

(2) For the period from August 8, 1998 to December 9, 2001:  The Board had not discussed an August 2006 psychiatric evaluation in which the examiner noted that the Veteran slept in a separate bedroom from his wife for the past 10 years (i.e. since 1996) and that the Veteran felt "very rejected" by his family and society since his return from service.

(3) For the period from December 10, 2001 to February 5, 2002, the Board erred in not discussing symptoms of unemployability and "other symptoms that 'could' warrant an increased disability rating" for the period.  In this regard, the Board failed to discuss the April 2002 VA examination report that included evidence suggesting that the Veteran was unable to work prior to January 2002 although he did not retire until 2002; and that showed symptoms of persistent delusions, paranoia, hallucinations, and flashbacks, that had become worse over the past 2 years.

A.  Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

All mental disorders, Diagnostic Codes 9201 through 9440, are evaluated pursuant to the rating schedule set out at 38 C.F.R. § 4.130.  The Veteran's mental disorder is rated under Diagnostic Code 9411.  The rating criteria provide that a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The symptoms listed in rating schedule for mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  See DSM-IV at 46-47.


B.  Brief Factual Background

A February 1996 VA examination report reflects that the Veteran had some hallucinations or flashbacks.  The examiner noted that the Veteran exhibited "some possible embellishment, defensiveness, and manipulativeness."  Mental status exam showed no evidence of hallucinations or delusions.

An August 1998 VA psychiatric examination report shows that the Veteran lived with his wife of many years along with one of his 2 daughters and that he currently worked as a truck driver about 6 days a week.  He complained of anxiety and worsened PTSD in the past 2 years.  He indicated that sometimes he was so nervous that he was unable to swallow food and he felt like he was losing his voice.  Symptoms included feeling more hyper and more easily irritated; increased intrusive thoughts about his service trauma; and very poor sleep.  He reported that he awoke startled throughout the night, had a lot of trouble with bad dreams, and was perspiring.  The Veteran reported that he tended to sleep during the day to make up for sleep that he lost at night.  He indicated that his concentration was medium and he continued to have problems with flashbacks and depression.  The Veteran reported a poor energy level, fluctuating appetite, and no interest in most activities.

Mental status exam reflects that the Veteran was overweight.  He was dressed casually and appropriately for the interview.  His grooming and hygiene were adequate and he was cooperative with the interview process.  He did not demonstrate psychomotor agitation or retardation, and was able to give some information spontaneously.  His speech was soft, but normal in rate and rhythm, and his eye contact was fair.  His affect was appropriate to content and seemed depressed.  Thought processes were logical, sequential, pertinent, and organized.  He did not endorse suicidal or homicidal ideation and did not demonstrate overt signs or symptoms of paranoia, psychosis, or mania.  No obsessions or preoccupations were voiced.  He was alert and oriented times three and seemed to have average intellectual functioning based on vocabulary, speech patterns, and fund of general knowledge.  The VA examiner opined that, based upon actual symptomatology and objective findings, the Veteran's degree of impairment seemed to be moderate.  The examiner assessed that the Veteran was able to work daily but had some trouble with social functioning, with decreased interest in social or pleasurable activities.  A GAF score of 63 was assigned.  The Veteran was found competent to manage his financial benefits.

A private psychiatric evaluation of the Veteran by D.R.D., M.D., was obtained by the Veteran's representative in January 1999.  The letter to the representative shows that, on evaluation, the Veteran reported driving a truck until the trucking company went out of business two years before.  He felt that the trucking company work went well for him because he could hide his true feelings and could drive and not be involved with anybody else, and that was a relatively good job for him.  He indicated that he still had flashbacks on a regular basis of combat scenes, as well as intrusive nightmares, and had extreme difficulty sleeping due to a combination of his nervousness and his shoulder pain.  He indicated that he frequently would get no more than 4 hours of sleep per night.  He reported being very isolated in the community, and that he spent a lot of time at home by himself.  He did attend church; he had a large extended family, but was not in close contact with them.  He indicated that his appetite varied.

Mental status exam reflects good eye contact and good intelligence.  His affect was depressed and somewhat irritable, but he was oriented times three.  Memory and intellectual function were average and thought processes were logical, pertinent, and sequential.  He had occasional suicidal ideation with no plan or intent.  A large part of the Veteran's thought processes centered on his anger at the government and the military for the way that they treated him and other Vietnam veterans.  Judgment and insight were grossly intact.  He indicated he had been reluctant to seek help because of his problems with the VA system and because he found it difficult to talk about these issues.  The examiner remarked that the Veteran "has a great deal of impairment in terms of relationships within his family as well as certainly beyond his family," and, in this context opined, that he believed that the Veteran met the disability criteria for at least 50 percent."  The examiner assigned a GAF score of 42.

A VA primary care progress note dated August 31, 2000 reflected routine follow-up for medical disorders.  The assessment included depression and the Veteran reported "marked improvement."

A January 13, 2001 report of VA examination reflects that the Veteran was able to perform the activities of daily living with mild assistance from his wife with dressing of clothes due to left upper extremity disability.  The Veteran reported that he "was working part-time as a driver but the plant he was working for closed."

VA nurse practioner note dated April 23, 2001 reflects that the Veteran reported "recent yard work."  An October 2001 VA nutritional evaluation reflects normal nutrition status.

A December 4, 2001 VA psychiatry consultation report shows that the Veteran was seen "for the first time in consultation" at that facility on referral "in view of anxiety and depression."  The Veteran reported that his symptoms were "triggered again after September 11th, where he gives h/o nightmares, flashbacks, wakes up in the middle of night with cold sweats, unable to go to sleep, feels anxious and nervous, and lately he has increased his paxil to 40 mg without any benefit...."  The Veteran also reported a history of "anergia, anhedonia, sleep and appetite disturbances."  The Veteran felt he was "unable to work in view of disability," and that he was "currently unemployed due to his disability."  The Veteran denied "mania or hypomania," but reported a history of "social phobia, where he avoids crowds and public places."  The Veteran reported he was "not close to any one" of his several siblings.  He reported that he was married for 33 years and that "wife is supportive of him."

Mental status exam showed anxiety and depressed mood with appropriate affect to the thought content.  The Veteran denied suicidal/homicidal ideas.  His thoughts were logical and sequential "without any of formal thought disorder."  He denied perceptual distortions or delusional ideas.  There was intact cognition and memory (recent, remote, and immediate recall).  Attention and concentration were "fair."  There was clear insight and judgment, average intelligence, and "he was able to give consent for medical psychotherapeutics."  The diagnoses were PTSD, chronic depressive disorder (not otherwise specified).

A December 10, 2001 VA psychiatric consultation report reflects continued complaints of flashbacks, nightmares, and sleep disturbances (waking at night and inability to sleep well).  The Veteran expressed financial concerns and marital conflict, noting that his wife had refused to come for this appointment with him.  The Veteran reported "a lot of rejection and abandonment issues in his life along with sexual abuse issues, however after supportive therapy, he felt better." The Veteran expressed "motivated for treatment."  Mental status exam showed anxious and depressed mood and affect, but no suicidal/homicidal thoughts.  The Veteran was "not psychotic" and his thoughts were logical and sequential "without any formal thought disorder."  There was intact cognition and memory (recent and remote).  There was "fair" insight and judgment.

A December 10, 2001 VA clinical psychology note reflects complaints of depression, combat nightmares, flashbacks to combat, re-experiencing of combat trauma, and social isolation.  The Veteran reported that the symptoms had begun "upon return to country" and that "the symptoms have worsened in the last 15 years and that [he] is now unable to work or have social relationships because of the symptoms."  The VA psychologist noted that the Veteran's appeared neat and clean.  Speech was spontaneous, relevant, coherent, and goal directed.  His volume was "soft, but audible," and "[t]here was a mild monotone and retardation to flow."  There was ""[n]o psychosis noted-thought processes were logical and sequential."  Mood was "severely depressed" with symptoms of: "anhedonia, low energy, poor sleep, poor appetite, hopelessness, social isolation and [c]rying spells."  The Veteran reported he had "no close friends and is emotionally isolated from his wife."  There was "adequate" attention and memory (immediate, recent, and remote).  "Concept formation is appropriate."  There was poor insight, but intact judgment.  A GAF score of 36 was assigned.

A December 17, 2001 VA individual psychotherapy note reflects complaints of increased depression and nightmares.  The Veteran stated that "his mood was worse this week," but he denied suicidal intent or plans.  The Veteran "attributed his mood to a recent fight with his wife."  He reported that his wife did not support his use of "psychotropic medications."

A December 18, 2001 VA nurse's note shows that the Veteran "lives with supportive family" and that he denied "having little interest or pleasure in doing things," and "suicidal feelings."  A depressive screen was normal.

A January 7, 2002 VA psychiatry note shows the Veteran reported he "feels slightly better during day time, however at night times he continues to c/o nightmares, flash backs with startled response, becomes paranoid at times, also depressed about his physical disability."  The Veteran reported that he was not able to work and had financial problems causing ongoing marital conflicts.  The Veteran stated that "after supportive therapy, he felt better and agreed to work through therapy...."  Mental status exam showed anxious mood with appropriate affect to the content of thought and no suicidal/homicidal ideas.  He was not overtly psychotic and had intact cognition, insight and judgment.

On subsequent January 7, 2002 VA individual psychotherapy, the Veteran "indicated that his depression is stable, but severe (on 1-10 scale he rated it 9)."  He denied suicidal intent or plans.  He described little contact with wife or with his children during the holidays "because he does not feel close to them."  He "indicated that he wants to return to work" and the examiner remarked that the Veteran had "no insight into his disability" noting that the Veteran had "no concrete plans and refused to understand how his disability would interfere with work."

A February 4, 2002 VA mental health note shows that the Veteran "says he is somewhat better, but continues to have flash backs and nightmares but frequency of it appears to have decreased slightly...."  The Veteran reported being "able to talk to his wife and able to socialize better."  Objectively, mood was somewhat anxious and depressed with appropriate affect to the content of thought.  There were no suicidal/homicidal thoughts and he was "able to integrate his thoughts better." The Veteran denied "any perceptual distortions or delusional ideas."  He was oriented in all 3 spheres with intact cognition.  Attention and concentration were fair.  Insight and judgment regarding his treatment modalities were minimal.  He was "not motivated for ptsd groups in view of mistrustfulness of others."

A March 2002 VA mental health treatment note reflects that the Veteran lives with his wife of 32 years but he "only about a year of the marriage has been good."  He stated that "Since retiring [in] Jan 2002, the relationship has become more difficult."  He described him and his wife as "living separate lives" and stated that "they don't talk about concerns, feelings, issues."  It was noted that his wife had been "not been willing to join him in counselling sessions."  The Veteran reported that he went on "early retirement" due to "physical and psychological problems."  He denied having "many hobbies" but stated that he "enjoys taking walks in the woods" and was "looking forward to planting [and] gardening."  He reported "he doesn't want to be around a lot of people" and  "fleeting thoughts of suicide."  He stated that "[a]bout a year ago he thought about killing himself, thought about hitting another car head on, but changed his mind."  He reported that during "the past six months, his flashbacks and nightmares have increased."  The VA social worker preparing the report assessed that the Veteran was "newly retired and having difficulty adjusting.... Ptsd symptoms more problematic...."  She noted that the Veteran was "friendly, talkative, facial expression usually flat."  An addendum note indicates:  "Veteran denied suicidal ideation this date; he explained feelings of suicide as fleeting and [he is] usually able to manage them."

A letter dated March 8, 2002 from a VA clinical psychologist for the Veteran's representative reflects that he had seen the Veteran on 3 occasions since December 2001 for symptoms of nightmares, flashbacks, social isolation, hyperstartle response to loud noises, restricted range of affect, avoidance of activities that remind the Veteran of his combat experiences, and hypervigilance.  The Veteran had reported a poor relationship with his wife, no close friends, and an inability to work because of PTSD symptoms.  The psychologist stated that, based on the 3 sessions with the Veteran, he believed the Veteran was unable to work.  He noted that there was no recurrent psychosis.

Report of VA examination dated April 13, 2002 reflects complaints of increased nightmares since his last VA examination in 2000.  The Veteran further complained of intrusive thoughts "all the time," avoidance of people, moderately decreased ability to trust and love, difficulty with sleep and increased hyperstartle, anger outbursts, more frequent panic attacks, depression for last 6 years, decreased memory, and anhedonia associated with suicidal/homicidal ideation.  The Veteran denied any current suicidal/homicidal thoughts.  By history, the Veteran was married to his wife for past 34 years, has 2 children, and worked as truck driver until December 2001.  The Veteran was casually dressed.

Mental status exam showed the Veteran was oriented in 3 spheres, but had nervous movements.  Speech had normal tone, rate, rhythm and volume.  Mood was depressed and affect was appropriate.  Thought content was negative for suicidal/homicidal ideation, but positive for some delusions and paranoid thoughts.  The Veteran reported that he has felt like the "TV is talking directly to him."  Thought process was logical, sequential, and pertinent.  He stated that he heard "ammo sounds and voices times 15 to 20 years that tell him to do something."  He denied any command hallucinations to hurt himself or others.  He reported that "they bothered him in the past and made him feel like not living."  He reported visions "of Vietcong getting shot at and his buddy shot to pieces."  There was some impaired memory.  Judgment and insight were "fair."  Abstract thinking was "good."  The examiner diagnosed PTSD, depressive disorder NOS, and psychotic disorder NOS.  He was assigned a GAF for 49, with a GAF for 51 over the year.  The Veteran reported that his wife does their bills "as he gets lost with bills."  Functional capacity was described as moderate to severe; he was unable to work; and he had "marked difficulties in relationships as well as decrease in socialization."

Report of VA general medical examination dated August 13, 2002 reflects multiple physical medical disorders.  He reported that he seldom drives and "his wife does most of the driving."  He reported that he last worked in December 2001 as a truck driver, which was difficult because of medications sedating effect, which were taken for his musculoskeletal pain.  The examiner stated that that the Veteran was unemployable with respect to driving, but he could perform sedentary work that did not involve the left arm.

Additional VA treatment records reflect ongoing evaluation and management of the Veteran's mental health disorder symptoms.  Notably, an April 4, 2002 note reflects that the Veteran lives with his wife and 2 grandchildren, and that his wife helps him get dressed due to loss of use of left hand/arm.  He reported that he was a truck driver for several years and stopped driving when he was unable to "complete physical exam at job."  An April 22, 2002 mental health note shows that the Veteran reported caring for his 2 grandchildren (ages 9 and 11) for the past 8 years and he was considering adopting them.  He reported improved sleep-the ability to sleep a little longer without disturbance.  He appeared more relaxed this day with greater range of emotion.  Various treatment and counselling records dated in 2002 reflect that the Veteran was pursing legal guardianship of his grandchildren, and had taken action to obtain mental health treatment for his daughter.

An August 29, 2006 private psychological evaluation reflects that the Veteran reported that, after his return from Vietnam, "he felt very rejected by his family and society in general because of his struggles."  The Veteran reported substantial marital discord, and in effect states, "we live in separate bedrooms and have done so for the last 10 years."

VA mental health records dated in 2006 reflect a longstanding dysfunctional marriage and hearing voices since he killed someone during service.  VA social work note dated September 20, 2006 reflects that the Veteran was raising his grandchildren.  The Veteran reported a loveless marriage and that he "feels that the hysterectomy that his wife received 15 years ago has affected her sexual receptivity and he is very frustrated by it..."  VA social work note dated October 19, 2006 reflects that the Veteran's wife was a source of suicidality, and the relationship was described as "cold and distant for a decade or more."  The Veteran later confessed that, after his wife's hysterectomy, "he had several sexual affairs" that impacted the "trust and so forth" in that relationship.  A December 11, 2006 VA social work note reflects that the Veteran had just returned from a successful 3 week vacation in Florida.  He noted that his wife called him every night and "bugged" him about seeing other women.  He expressed feelings of rejection because his wife no longer desired sexual relations with him.  He noted that they "occupy the same bed at night" and seeks to rekindle the intimacy with his wife.
An August 2007 VA mental health note shows that the Veteran "still has some voices that he hears, but he handles them fairly well."

The Veteran's representative asserts in a March 2013 statement and again in a November 2014 statement that a higher evaluation is warranted based on persistent delusions, flashbacks, hallucinations, and homicidal or suicidal ideation.  The representative cites to July 1994, February 1996, and April 2002 examination reports and other clinical records in support of this contention.

C.  Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent from August 8, 1998 to December 10, 2001 and in excess of 70 percent from December 10, 2001 to February 5, 2002 for PTSD.  Neither the lay nor the medical evidence more nearly reflects the criteria for the next higher disability evaluation, and the evidence is not so nearly balanced as to warrant application of the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.6, 4.7.

1.  August 8, 1998 to December 10, 2001

For the period of time from August 8, 1998 to December 10, 2001, the evidence does not more nearly reflect occupational and social impairment with deficiencies in most areas due to the severity, frequency, and duration of psychiatric symptoms presented by the Veteran.

The record shows that the Veteran worked during this time period.  The Veteran reported that he worked 6 days a week on VA examination in August 1998.  The examiner stated that the Veteran was able to work daily but had "some trouble" with social functioning.  The Veteran reported during a private evaluation in January 1999 that he worked until 2 years earlier when the trucking company went out of business.  Setting aside the discrepancy in the matter of whether the Veteran was employed or not during the 2 years prior to the January 1999 examination, the Board observes that the Veteran suggested in January 1999 that he was not working because the company went out business rather than due to impairment from psychiatric symptoms.  Additionally, the Board finds that the report of not working for past 2 years afforded less probative value as it is contradicted by numerous other reports by the Veteran during the course of VA treatment and examinations that he last worked in December 2001.  As such, the Board finds that the GAF score assigned of 42 has diminished probative value as it was predicated, at least in part, on an inaccurate factual basis.  See Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

The examiner on January 1999 private evaluation remarked that the Veteran had "a great deal of impairment in terms of relationships within his family as well as certainly beyond his family."  However, the examiner did not provide any further explanation for this conclusion.  Although the Veteran reported at the January 1999 evaluation that he was not close to his large extended family, there was no indication that he had a poor relationship with his wife or daughters at this time.  Also, although the Veteran reported being very isolated in his community and spending a lot of time at home by himself, the Veteran reported that he attended church and the record shows that he lived with his wife of many years and one of his 2 daughters.

The record shows no impairment of judgment or thinking during the period at issue here.  Notably, the January 1999 private evaluation showed that judgment and insight were grossly intact.  While the Veteran reported symptoms of intrusive thoughts, poor sleep, nightmare, awaking in the night with sweat, and flashbacks, there was no impairment of thought processes.  His thought was logical, sequential, pertinent, and organized on VA examination in August 1998.  Likewise, thought processes were logical, pertinent, and sequential on private evaluation in January 1999.

The record establishes impaired mood due to depression and anxiety.  However, these symptoms are not of the severity, frequency, or duration as to more nearly approximate the criteria for the next higher evaluation.  The Veteran indicated that he "sometimes" was unable to swallow food and felt like he was losing his voice because he was nervous.  However, the Veteran had normal nutritional status on VA visit in October 2001 and never actually reported specific panic attacks.  Notwithstanding, even accepting his report of "sometime" being unable to swallow food, etc., as a panic attack, the symptom was not frequent per the Veteran's own statement that it was only "sometimes" and the evidence does not suggest near-continuous panic/anxiety as contemplated by the schedule for the next higher rating.  Additionally, the Veteran displayed no psychomotor agitation during his VA examination in August 1998 or other signs of anxiety at this time.  Similarly, the Veteran's mood was not described as anxious (only depressed) on private evaluation in January 1999 and there was no indication that the Veteran experienced near-continuous panic or anxiety symptoms.

Both the August 1999 VA examination and the January 1999 private evaluation reflect depression along with decreased interest in social or pleasurable activities.  However, neither the Veteran's description of his symptom nor the objective findings reflects depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, the Board observes that the Veteran reported he worked 6 days a week on VA examination in August 1998 and there is no indication that the Veteran had been unable to attend to the activities of daily living due to depression.  To the extent that the Veteran required assistance from his wife with dressing, the record shows that this was due to left upper extremity disability rather than his PTSD problems.  Also, the Veteran's depression had not caused him to have disregard for his personal hygiene or appearance.  During his 1998 VA examination, he was dressed casually and appropriately with adequate grooming and hygiene.  Although there were disturbances of motivation in terms of social and/or pleasurable activities, the Veteran was able to function occupationally, attended to his personal care, and even had performed yard work per an April 2001 VA treatment note.

The Veteran reported "occasional" suicidal ideation on private evaluation in January 1999 and "fleeting suicidal thoughts" with a plan (head-on collision) reported during a March 2002 VA treatment visit.  However, he denied suicidal thought on earlier VA examination in August 1998 and VA treatment records for the period at issue show no documented suicidal thoughts.  Moreover, the Veteran reported marked improved of his depression during a VA follow-up visit in August 2000, and the Veteran denied suicidal thought during multiple VA psychiatric consultations in December 2001.  Therefore, the isolated report of "occasional" suicidal ideation without plan or intent does not appear to be a severe or frequent symptom associated with PTSD during the period at issue that warrants by itself or in conjunction with the other symptoms the assignment of a higher evaluation.  Also, although the Board has considered the March 2002 report of fleeting suicidal thoughts with a plan in roughly March 2001 to kill himself with a head-on collision, the Board does not find that such thoughts more nearly approximate impairment in occupational and social functioning that interferes with routine activities.

The Board has considered the GAF score of 42 shown by the January 1999 psychiatric evaluation and the examiners statement that the Veteran "demonstrate[d] significant impairment in terms of anxiety symptoms and flashbacks, and problems with mood" and "has a great deal of impairment in terms of relationships even within his family as well as beyond his family."  Again, as indicated above, the GAF of 42 has diminished probative value as it was at least in part predicated on inaccurate information concerning the Veteran's last employment.  Also, the conclusion of significant impairment due to anxiety symptoms, flashbacks, and mood is not fully supported by the private evaluation itself or the other lay and medical findings before and after the January 1999 private evaluation, as discussed in detail above.  Notably, the Board finds that the conclusions reached in the January private evaluation are incongruous with the medical history obtained, complaints reported, and mental status exam at that time.  

In this regard, the Board observes that the diagnosis (Axis I) part of the January 1999 evaluation shows "coexisting anxiety and depressive symptoms" and the examiner remarked under the Axis V assignment of a GAF score of 42 that the Veteran had significant impairment in terms of anxiety symptoms and flashbacks, and problems with mood."  Curiously, however, the portion of the evaluation discussing the Veteran's complaints does not include complaint/history for anxiety problems, and the recorded mental status exam findings did not include any findings for anxiety symptoms.  The Board finds that the private psychiatry evaluation dated in January 1999 has diminished probative value because of its internal incongruities, such as indicated above, and because it does not reflect a review of any VA treatment records, which may have influenced the examiner's conclusions.

The Board has further considered the GAF score of 63 assigned on VA examination in August 1998.  A GAF of 61 to 70 is representative of mild symptoms according the DSM-IV.  The score of 63 in this case reflects only the examiner's assessment of functioning at the moment of examination and it does not suggest occupational and social impairment with deficiencies in most areas when taken in the context of the medical history obtained on that exam and the mental status findings.  In this context, the examiner characterized the Veteran's disability as productive of "moderate" impairment.  Neither the Veteran's description of symptoms nor the examiner's characterization of symptoms suggests the severity, frequency, or duration of symptoms contemplated by the next higher disability evaluation.  The Board notes that the schedular criteria do not include an exhaustive list of symptoms, severity, frequency, or duration; but the examples within the schedular criteria shed significant light on those factors, which the Board has discussed above so that the Veteran may understand the basis for the Board's conclusion on this matter.

The Board has further considered, in accordance with the Veteran's former attorney's request and the JMR dated in August 2015, an August 2006 private psychiatric evaluation.  In pertinent part, the August 2006 private psychiatric evaluation note reflects that the Veteran slept in a separate bedroom from his wife for the past 10 years (i.e. since 1996) and that the Veteran felt "very rejected" by his family and society since his return from service.  The Veteran's former attorney argues that this evidence established severely impaired social and/or family relations that a higher evaluation.  The Board disagrees.

First, the Board assigns greater probative value to the evidence contemporaneous with the period under review between 1998 and 2001, and the time soon before and after, which does not more nearly reflect the criteria for the next higher rating as detailed above.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Second, the 2006 private record showing that the Veteran slept separate from this wife for the prior 10 years has diminished probative value as the context is unclear and the 2006 private report made no attempt at providing context in this regard.  A comprehensive review of the evidence of record discloses that, while there is considerable evidence in the years from December 2001 that the Veteran had an increasingly unhappy marital relationship, there is further considerable evidence that this was, at least in part, due to his wife's hysterectomy that reduced her desire for sexual intimacy with him and his marital infidelity that compromised their relationship.  Additionally, the record suggests that the Veteran believed that the entirety of his marriage had been not good except for one year and had only become more strained since his retirement from work per his statements during a March 2002 VA mental health visit.  In this vein, it appears that the Veteran's marital problems pre-date the onset of his PTSD symptoms and treatment.

Third, the Veteran's suggestion on private evaluation in 2006 of longstanding marital estrangement and rejection is incongruous with his report of continuously living with his wife during the period at issue (and since), and his wife's willingness to assist him with dressing due to his left upper extremity disability.  Also, it is inconsistent with a December 18, 2001 VA nurse's note indicating that the Veteran had a "supportive family."  The Board does not accept that the loss of intimacy reported by the Veteran in 2006, more than 5 years after the period in question, is an accurate reflection of severity of his PTSD symptoms from August 8, 1998 to December 10, 2001.

The Board has also considered the history provided by the Veteran on VA examination in April 2002.  At that time, he reported that he felt like the "TV is talking directly to him" and that he heard "ammo sounds and voices times 15 to 20 years that tell him to do something."  He reported visions "of Vietcong getting shot at and his buddy shot to pieces."  To the extent that the Veteran suggests psychotic symptoms (hallucinations, delusions, etc.) during the period of time from August 8, 1998 to December 10, 2001, the Board notes that this history is incongruous with the relevant history given during the period of time from August 8, 1998 to December 10, 2001.  The Board finds more probative the contemporaneous medical history and findings.  See Curry, supra.  Therefore, the Board finds that the evidence of hallucination given in April 2002 has little probative value as does the other evidence of psychotic symptoms in the record outside the period of time from August 8, 1998 to December 10, 2001.

For the reasons and bases set out above, the claim for an evaluation in excess of 50 percent from August 8, 1998 to December 10, 2001 for PTSD is denied.  Both the lay and medical evidence is probative in this matter.  However, the more probative evidence consists of the Veteran's complaints during this time period and the objective medical findings shown in between August 1998 and December 2001.  The credibility and weight to be attached to the evidence is within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the weight of the evidence is against the claim and there is no basis to "stage" this rating as the factual findings do not show a distinct period where the disability exhibited symptoms that would warrant different ratings.  Hart, supra.

2.  December 10, 2001 to February 5, 2002

For the period of time from December 10, 2001 to February 5, 2002, the evidence does not more nearly reflect total occupational and social impairment due to the severity, frequency, and duration of psychiatric symptoms presented by the Veteran.

The Veteran had symptoms of anxious and depressed mood with poor energy, anhedonia, and disturbances of sleep and appetite.  However, there is no indication of near-continuous panic or depression attacks affecting the Veteran's ability to function independently, appropriately, and effectively.  The Veteran vaguely reported in December 2001 "social phobia" where he avoids crowds and public places, but there is no indication that the Veteran was unable to conduct his affairs or maintain his household due to the severity, frequency, or duration anxiety symptoms.  The evidence shows that he was not a recluse or a person who rarely left his home.  There are no complaints or findings for psychomotor agitation.

Although the Veteran's mood was described as "severely depressed" in a December 2010 VA note and the Veteran described his depression as stable but "severe" during a January 2002 VA visit, he consistently denied suicidal thoughts on multiple occasions in December 2001 (December 4, December 10, December 17, December 18), January 2002, and February 2002.  The Veteran reported "fleeting thoughts of suicide" on March 2002 VA treatment but no current plan or intent was shown-only a reflection on a suicide plan about a year earlier.  Essentially, the evidence shows that the Veteran was not a persistent danger to himself during the timeframe prior to February 5, 2002.

Also, during the timeframe prior to February 5, 2002, there was no gross impairment of thought processes or communication.  Thoughts were logical and sequential "without formal thought disorder" on VA examination in December 2001.  Speech was spontaneous, relevant, coherent, and goal directed on a December 2001 VA clinical visit.  The record shows no concentration or memory deficits.  The Veteran was fully oriented in all 3 spheres.  The Veteran had fair insight and judgment.  Although a January 2002 VA psychiatry note reflects that the Veteran becomes paranoid at times, the Board finds that this is shown to be neither frequent nor severe insofar as there is no indication of "persistent" paranoia or manifestations of grossly inappropriate behavior due to paranoia.

The Board acknowledges that during this period of time the Veteran experienced increased flashbacks and nightmares, and had complained of "startle response" on January 2002 VA treatment.  However, he also reported that he felt slightly better during daytime and only had flashbacks and nightmares at night time.  There is no indication that his symptoms precluded or significantly interfered with his ability to perform the activities of daily living, or that the symptoms affected his ability to function independently, appropriately, and effectively.

The record shows that the Veteran's symptoms, individually or collectively, had not resulted in total occupational and social impairment.  The Board notes that "total" occupational and social impairment connotes a "complete" or "entire" loss function in both spheres of operation, which is simply not more nearly shown in the Veteran's case.

With respect to social impairment, the record shows no friends and avoidance of social situations along with marital conflict at times.  The Veteran reported in December 2001 that he is unable to have social relationships because of his symptoms.  There was a sense of hopelessness, social isolation, and crying spells to include emotional isolation from his wife.  However, at the same time, a longstanding marriage and supportive wife was indicated.  The Veteran expressed marital conflict at a December 2001 VA visit because his wife had refused to attend this appointment with him.  However, there was no indication why the Veteran's wife refused, but this clearly contributed to the Veteran's sense of rejection.  

While the Board empathizes with the Veteran's social difficulties and marital strife, total social impairment is not more nearly shown.  During the relevant period prior to February 5, 2002, it appears that the Veteran got out of bed each day, left his bedroom, and attended to the activities of daily living (dress, eat, bathe, etc.).  There is evidence further showing that he went to church, and there are numerous medical records indicating that he traveled to and presented for his medical appointments.  The evidence shows that the Veteran interacted with his wife on some level as they shared a domicile and opened their home to an adult daughter.  Also, the Veteran's wife appears to have taken an interest in his medical care as evidenced by her awareness of his medications, and disapproval of his use of "psychotropic medications."  Also, the evidence of record showing that the Veteran had intimate relationships outside the marriage suggests that he was not entirely socially impaired, reclusive, or avoidant of others.  The fact that the Veteran's marriage appears to have been in disrepair throughout this appeal does not necessarily equate to total social impairment attributable to PTSD.  

With respect to occupational impairment, the Veteran reported in December 2001 that he believed he was unable to work due to his disability.  The Board has considered the GAF score of 36 assigned in December 2001.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  See DSM-IV at 46-47.  The Board notes that at the time the GAF score for 36 was assigned, mental status exam showed no impairment in reality testing, but there was evidence of major impairment in several areas that included communication, family relations, and mood.  Also, although speech content was unimpaired, speech was mildly monotone and slow.  However, judgment was intact and there was no psychosis or impairment of thought processes.  The Board acknowledges that the GAF score contemplates that the individual is "unable to work."  However, in this case, the Board observes that the December 2001 VA note that assigned the GAF of 36 included no discussion of the Veteran's occupational functioning (present, past, or future) or, more importantly, the effect of his symptoms on his ability to perform the mental acts of employment.  For example, there is no discussion or remark to the effect that the Veteran is unable to work because he is too tired, disoriented, or mentally fuzzy from lack of sleep, nightmares, flashbacks or other symptoms, or that disturbances of mood or motivation preclude his ability to perform work.  Furthermore, on VA examination dated in April 2002, a GAF of 51 was assigned "over the year" (i.e. since April 2001), which suggests moderate symptoms according the DSM-IV and a higher level of occupational and social functioning.  Therefore, the Board finds that the GAF of 36 has limited probative value and does not establish alone or in concert with other relevant evidence that the Veteran's PTSD caused total occupational impairment during the period at issue.

The Board has further considered the March 8, 2002 letter from a VA clinical psychologist, which reflects his conclusion that the Veteran was unable to work due to PTSD symptoms.  Although the clinician summarized the Veteran's symptoms in support of the conclusion reached, the clinician did not provide any meaningful discussion of the severity, frequency, or duration of those symptoms in support of that medical opinion or conclusion.  Furthermore, the opinion does not reflect consideration of the other pertinent evidence for the period of time at issue here.  Therefore, the Board finds that this medical opinion has limited probative value.

Again, the Board has considered the history provided by the Veteran on VA examination in April 2002.  At that time, he reported that he felt like the "TV is talking directly to him" and that he heard "ammo sounds and voices times 15 to 20 years that tell him to do something."  He reported visions "of Vietcong getting shot at and his buddy shot to pieces."  The Board has further considered VA mental health records dated in 1994, 1996, 2006, and 2007 referencing some longstanding psychotic symptoms (i.e. hallucinations, delusions, paranoia, and flashbacks).  However, the Board notes that this evidence is incongruous with the relevant history given during the relevant period of time from December 10, 2001 to February 5, 2002 that does not show psychosis, to include persistent hallucination.  Thus, Board finds more probative the contemporaneous medical history and findings rather than that as recollected after the period at issue or prior to the period at issue.  See Curry, supra.  Therefore, the Board finds that the evidence of hallucination given in April 2002 has little probative value as does the other evidence of psychotic symptoms in the record outside the period of time from December 10, 2001 to February 5, 2002.

For the reasons and bases set out above, the claim for an evaluation in excess of 70 percent from December 10, 2001 to February 5, 2002 for PTSD is denied.  Both the lay and medical evidence is probative in this matter.  However, the more probative evidence consists of the Veteran's complaints and objective medical findings shown during in the timeframe from December 10, 2001 to February 5, 2002.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri, supra.  Here, the weight of the evidence is against the claim and there is no basis to "stage" this rating as the factual findings do not show a distinct period where the disability exhibited symptoms that would warrant different ratings.  Hart, supra.

3.  Extraschedular Consideration

The Board finds that referral for extraschedular consideration is not warranted.  Referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's mental disorder are fully contemplated by the applicable rating criteria.  As indicated by the cases cited above, the criteria include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's mental disorder are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating is therefore not warranted in this case.  38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation in excess of 50 percent for PTSD from August 8, 1998 to December 10, 2001 is denied.

An evaluation in excess of 70 percent for PTSD from December 10, 2001 to February 5, 2002 is denied.


REMAND

The Veteran seeks entitlement to TDIU prior to February 5, 2002.  The record shows that the RO denied the claim because the Veteran failed to return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) for the period from August 8, 1998 to February 5, 2002.  The RO sent the Veteran a letter dated September 6, 2013 and requested that he complete and submit VA Form 21-8940.  The letter also requested that the Veteran provide a complete work history and other information regarding employment pertinent to the period prior to February 5, 2002.  VA received an incomplete VA Form 21-8940 on September 12, 2013 and the RO sent a follow-up letter to the Veteran in January 2014 that requested the Veteran provide the required information and return the form within 30 days from the date of the letter.  The RO issued a Supplemental Statement of the Case in August 2015, noting that requested information had not been received, and denying the claim because "Although you reported that your last day of employment was December 29, 2001, the evidence to corroborate that information is not available."

Given that the Veteran has significant psychiatric disability, the Board believes that he should be provided another opportunity to provide the requested information in support of the appeal.  The Veteran is reminded that VA's duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential to establishing his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should provide to the Veteran another letter outlining the evidence required to establish the claim of TDIU prior to February 5, 2002 along with VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) for the period from August 8, 1998 to February 5, 2002.

2.  After undertaking any additional development deemed appropriate, the AOJ should adjudicate the claim for TDIU prior to February 5, 2002 in light of any additional evidence added to the record.  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


